Order, entered July 9, 1964, unanimously modified, on the law, on the facts and in the exercise of discretion, without costs, to provide that the plaintiff shall, within 10 days after service of order hereon with notice of entry, serve its bill of particulars to the demand as modified by said order, and to further provide that if plaintiff does not have present knowledge as to some of the matters and detail required to be given in response to certain items of the demand, the plaintiff shall so state under oath and then, within 10 days after completion of examination before trial of defendant and the receipt of an executed transcript thereof, it shall serve a supplemental bill in full response to said items of the demand. (See Matter of May, 17 A D 2d 729; Parker-Lauer Realty Co. v. Long Is. R. R. Co., 263 App. Div. 955; Poliacoff v. Fink Realty Corp., 219 N. Y. S. 2d 452.) The order as so modified is affirmed. Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.